Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.

3.	The following is a non-Final Office Action.  In response to Examiner’s Final Action of 03/15/2021, Applicant amended Claims 1, 7 and 56. Claims 5-6, 9, 12-15, 19, 21-22 and 26-55 were previously cancelled, and Claims 2-4, 8, 10, 11, 16-18, 20, 23-25 and 57-62 are as originally or previously presented but deemed amended, since they depend from independent Claims 1 and 56. 
Claims 1-4, 7, 8, 10, 11, 16-18, 20, 23-25 and 56-62 are pending in the current application and have been rejected below.
 

Response to Amendment

4.	Applicant’s amendments and arguments are acknowledged.

5.	The prior Claim Objection withdrawn in light of  Applicant’s amendments. 

6.	The prior 35 USC §112 rejection withdrawn in light of  Applicant’s amendments. 

7.	The 35 USC §101 rejection of Claims maintained despite Applicant’s amendments and arguments. 



Claim Rejections - 35 USC § 101

8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

9.	Claims 1-4, 7, 8, 10, 11, 16-18, 20, 23-25 and 56-62 rejected under 35 U.S.C. 101 because, although they are drawn to a statutory category of system (machine), they are also directed to a judicial exception (an abstract idea) without significantly more.   

10.	Claim 1 recites assess user first category attributes associated with an occupation; transform said user first category attributes into user first category attributes scores on a common scale by operation of an attributes score calculator; retrieve user first category attributes scores; retrieve standardized occupation first category attributes scores associated with said occupation; correlate said user first category attributes scores to said standardized occupation first category attributes scores to generate a first category attributes scores correlation ratio; and generate a user-occupation fit score to quantify the relationship between said user and an organization, which is an abstract idea of Certain Methods of Organizing Human Activity, particularly fundamental economic principles or practices (including mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; marketing or sales activities or behaviors; business relations), because determining a fit between an individual and an occupation is a business activity for mitigating economic risk. Claim 56 recites a similar abstract idea with regard to organizational fit (which is also a business activity for mitigating economic risk). Further, Claim 1 recites:

    PNG
    media_image1.png
    69
    213
    media_image1.png
    Greyscale
 ;
 and Claim 56 recites:

    PNG
    media_image2.png
    60
    216
    media_image2.png
    Greyscale
 , 
which are both abstract ideas of Mathematical Concepts, particularly mathematical formulas or equations.
The judicial exception is not integrated into a practical application because the Claims, including additional elements such as a processor; a non-transitory memory element; a computer readable program code contained in said non-transitory memory element; a graphical user interface on a display surface, program code, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claims are therefore directed to the judicial exception.
The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by paragraphs 30, 32-34 and 36-37 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Dependent Claims 4, 8, 24-25 and 61-62 are directed to determining user fit to an occupation or workplace. The processes in these Claims, such as said user-occupational fit score is in a range of from 0 to 1, wherein said user first category attributes comprise user interests, and wherein said second category attributes comprise user values, wherein 0 equates to no occupational fit and 1 equates to perfect occupational fit; wherein said plurality of organization users comprises a pre-selected subpopulation of organization users; wherein said workplace preferences scores comprise pre-selected workplace preferences scores, are extensions of the abstract idea noted in the independent claims because they further the limitations of the independent claims, which are directed to Certain Methods of Organizing Human Activity, particularly fundamental economic principles or practices (including mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; marketing or sales activities or behaviors; business relations), and also directed to Mathematical Concepts. Accordingly, these claim elements do not serve to confer subject matter eligibility on the claims since they are directed to abstract ideas. 
Dependent Claims 2-3, 7, 10-11, 16-18, 20, 23 and 57-60 do not integrate the judicial exception into a practical application because the Claims, including additional elements such as those above, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claims are therefore directed to the judicial exception.
Dependent Claims 2-3, 7, 10-11, 16-18, 20, 23 and 57-60 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by paragraphs 30, 32-34 and 36-37 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Therefore, Claims 1-4, 7-8, 10-11, 16-18, 20, 23-25 and 56-62 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.

Response to Arguments

11.	Applicant's arguments filed 08/16/2021 have been fully considered but they are found not persuasive with regard to the 35 U.S.C. 101 rejection. 

12.	Applicant argues (at pp. 10-11) that the claims are not "directed to a judicial exception (an abstract idea) without significantly more", because they are a "practical application of generating a user-occupation fit score to quantify the relationship between the user and said occupation" when the limitations are considered as a whole (at step 2A, Prong Two of the analysis under the 2019 PEG).
Examiner respectfully disagrees. Although the claim language incorporates a user interaction with a graphical user interface to calculate scores, retrieve standardized data and determine a correlation ratio, this does not amount to: an improvement in the functioning of a computer, or an improvement to other technology or technical field; using a judicial exception in conjunction with a particular machine or manufacture that is integral to the claim; effecting a transformation or reduction of a particular article to a different state or thing; or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.04(d)). The claim language merely implements the abstract idea using a computer as a tool, as explained at paragraph 10 above in this Office Action.

13.	Applicant argues (at pp. 12-13) that the claim language "poses no risk of disproportionally tying up the use of underlying ideas, and therefore poses no risk of preemption", by analogy with McRo (and should therefore be eligible for patent).
Examiner respectfully disagrees. As noted at MPEP 2106.04(I), "While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016)". Examiner notes that the court was concerned not only with the monopolistic preemption of broad areas, but also with the preemption of judicial exceptions in more narrowly constrained abstract ideas. The claimed invention may fall under the latter category, but it is still a judicial exception as an abstract idea. A claim cannot avoid the preemption concern by limiting itself to a particular technological environment - see Alice, 134 S. Ct. at 2357-58 (limiting an abstract idea to computer environment does not mitigate preemption concerns).

14.	Applicant argues (at p. 13) that "the Office Action fails to adequately explain how the alleged abstract idea claimed corresponds to a concept that the courts have identified as an abstract idea".
Examiner notes that "To facilitate examination, the Office has set forth an approach to identifying abstract ideas that distills the relevant case law into enumerated groupings of abstract ideas. .. This approach represents a shift from the former case-comparison approach that required examiners to rely on individual judicial cases when determining whether a claim recites an abstract idea" - see MPEP 2106.04(a). The Office Action clearly provides an explanation as to why the recited claim language is an abstract idea of Certain Methods of Organizing Human Activity (that occupational or organizational fit is a business activity for mitigating economic risk), at paragraph 10 above in this Office Action; and also an abstract idea of Mathematical Concepts, since mathematical equations are incorporated into the claims. 

15.	Applicant further argues (at pp. 13-17) that the claims achieve a practical application (at step 2A, Prong Two) because the claim language "solves a technical problem in the field of assessing user attributes to occupations".
Examiner respectfully disagrees. The claim language solves a business problem (of matching users to occupations) which lies in the realm of abstract ideas (Certain Methods of Organizing Human Activity or Mathematical Concepts, as explained above in this Office Action at paragraph 10), not in the realm of technical or technological problems.



Conclusion

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623